ORDER
PER CURIAM
The defendant, Evrick Brown, appeals the judgment and sentence entered by the Circuit Court of the City of St. Louis following his conviction by a jury of one count of first-degree assault, in violation of section 565.050 RSMo. (2000), and one count of armed criminal action, in violation of section 571.015. The trial court sentenced the defendant as a persistent offender to life imprisonment for the first-degree assault and to a consecutive term of 15 years for the armed criminal action. Finding no error, we affirm.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
We affirm the trial court’s judgment. Rule 30.25(b).